Citation Nr: 0842778	
Decision Date: 12/11/08    Archive Date: 12/17/08	

DOCKET NO.  03-09 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease. 

2.  Entitlement to service connection for a bilateral knee 
disorder. 

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a gunshot wound to the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1954 to December 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the VARO in 
Houston, Texas, that denied entitlement to the benefits 
sought.  

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2008), this appeal has been 
advanced on the Board's docket for good cause shown.

The case was previously before the Board in June 2007 at 
which time it was remanded for further development with 
regard to the issues listed on the title page.  The requested 
actions have been accomplished and the case has returned to 
the Board for appellate review.  


FINDINGS OF FACT

1.  Any current heart disease is not related to the veteran's 
active service.  

2.  Any current bilateral knee disability is not related to 
the veteran's active service, to include his service-
connected left foot disability.

3.  Manifestations of the left foot disability include 
asymptomatic scarring and a mild post-traumatic arthritis.  
Functional impairment attributable to the left foot 
disability is not shown.  

4.  The veteran has tender scarring of the left foot region.  


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by active 
service and my not be presumed to have been incurred therein.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).  

2.  A bilateral knee disability was not incurred in or 
aggravated by active service, arthritis may not be presumed 
to have been incurred therein, and any current bilateral knee 
disorder is not proximately due to or the result of the 
veteran's service-connected left foot disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2008).  

3.  The criteria for a disability rating in excess of 
10 percent for residuals of a gunshot wound to the left foot 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.71a, Diagnostic Code 5284 (2008).  

4.  The schedular criteria for a separate rating of 
10 percent for scarring of the left foot have reasonably been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 193 (2002).  This notice must be provided prior 
to an initial unfavorable decision of a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

For an increased rating claim, the United States Court of 
Appeals for Veterans Claims (Court) held in Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) that VA must provide notice 
that includes: (1) notification that the claimant must 
provide (or ask the Secretary to obtain), medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) at least general 
notice of any specific measurement or testing requirements 
needed for an increased rating if the Diagnostic Code 
contains rating criteria that would not be satisfied by 
demonstrating only a general worsening or increase in 
severity of the disability and the effect of that worsening 
on the claimant's daily life and employment; (3) notification 
that if an increase in disability is found, a disability 
rating will be determined by applying relevant diagnostic 
codes which typically provide for a range in severity of a 
particular disability from 0% to as much as 100%, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact on employment and daily life; and 
(4) notification of the types of medial and lay evidence that 
the claimant may submit that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalizations 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In Sanders v. Nicholson, 487 F. 3rd 881, 889 (Fed. Cir. 2007: 
cert granted sub nom. Peake v. Sanders, 76 U. S. L W. 3654 
(U. S. June 16, 2008) (No. 07-1209), the 
U. S. Court of Appeals for the Federal Circuit held that any 
VCAA notice error should be presumed prejudicial.

The claims file does not contain adequate Vasquez notice, but 
the Board finds the fundamental fairness of the adjudication 
process is not compromised in this case.  The veteran is 
represented by a highly accredited service organization in 
this case and it is anticipated the representative has 
apprised the veteran of the requirements for a higher 
disability rating.  

As recently as July 2008, the veteran was sent a 
communication giving him information about what VA would do 
and what he could do to help VA develop his claims.  In a 
July 2007 communication, he was told that he had to submit 
evidence showing a connection between any current bilateral 
knee disorder and his service-connected residuals of a 
gunshot wound to the left foot.  He was also told that he had 
to submit evidence showing that the service-connected left 
foot disability had increased in severity.  He was informed 
of types of evidence that would help show that heart disease 
and a bilateral knee disorder had existed from service to the 
present time.  He was also informed in that communication as 
to how VA determines a disability rating and an effective 
date once service connection is assigned for a disorder.

VA also has a duty to assist a veteran in the development of 
his claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post 
service treatment records and providing examinations when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A review of the evidence of record reveals the veteran had a 
video conference hearing with the undersigned in May 2007.  A 
transcript of the proceedings is of record and has been 
reviewed.  Further, following the remand by the Board in June 
2007, the veteran was accorded a special heart examination in 
July 2008 and a special joints examination by VA in July 
2008.  Accordingly, the Board finds that the medical evidence 
of record is sufficient to resolve the claims on appeal.  The 
Board finds that VA has fulfilled its VCAA duties to notify 
and assist the veteran, and, thus, no additional assistance 
or notification is required at this time.  

Law and Regulations for Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Subsequent manifestations of chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for heart disease and/or 
arthritis if the veteran served continuously for ninety (90) 
days or more during a period of war or during peacetime 
service after December 31, 1946, and the disorder becomes 
manifest to a degree of 10 percent or more within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  An increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(a)(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

The Board assures the veteran it has thoroughly reviewed all 
the evidence in the claims folders.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or in his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board discuss its reasons for 
rejecting evidence favorable to the veteran).  

Heart Disease

The service treatment records reflect that at the time of 
induction examination in April 1951, notation was made of a 
soft systolic apical murmur.  It was described as not 
disabling.  During service, the veteran was seen on one 
occasion in February 1955 for complaints that included 
coughing, sore throat, and pain in the chest.  He was given 
an assessment of pharyngitis and bronchitis.  

During a medical examination in July 1955 reference was made 
to a soft systolic murmur heard best at the apex.  There was 
normal sinus rhythm.  The examination impression pertained to 
the gunshot residuals of the left foot.  No reference was 
made to heart disease.  

The post service medical evidence includes the report of a 
special surgical examination by VA in October 1976 pertaining 
to the veteran's left foot disability.  At that time he made 
reference to having "mild hypotension."  Elaboration was not 
provided.  A chest X-ray study at that time was essentially 
unremarkable.  

Heart disease was documented in 1996.  The veteran underwent 
coronary artery bypass surgery in a private medical facility 
in April 1996.  

The veteran was accorded a heart examination by VA in July 
2008.  The claims file was reviewed by the examiner.  The 
examiner noted that while a systolic heart murmur was noted 
at the time of induction physical examination, "most people 
would consider this a normal finding."  The veteran indicated 
that in 1955 he was seen at a service department medical 
facility with regard to a heart murmur, but no testing was 
done.  He stated that in 1995 he was diagnosed with diabetes 
and in 1996 testing documented the presence of heart disease.  
Following examination, the veteran was given a diagnosis of 
coronary artery disease.  The examiner expressed the opinion 
that "it is less likely as not (less than 50/50 probability) 
that systolic murmur is causally related to the veteran's 
coronary artery disease under any theory."

There is no medical opinion of evidence to the contrary.  The 
Board is aware of the veteran's own assertions that he has 
heart disease that is attributable to his active service.  
However, he has not been shown to have the requisite 
knowledge of medical principles that would allow him to 
render an opinion regarding a matter involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Also, as noted above, the 
record reflects that the veteran did not receive a confirmed 
diagnosis of heart disease for many years following service 
discharge.  Such a significant gap in time between the 
veteran's service and initial diagnosis preponderates against 
the claim.  See Maxson v. West, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Because the veteran has not established a nexus 
between his current heart disease and his active service, the 
Board must therefore deny the claim with regard to this 
issue.  

Service Connection for a Bilateral Knee Disability

The service treatment records are without reference to 
complaints or findings indicative of the presence of knee 
abnormalities, except for a July 1955 treatment record noting 
a history of a left knee injury playing football with no 
current sequelae.  

The post service evidence includes an October 2003 
communication from a physician indicating that the gunshot 
wound to the left foot in service "affected his kinetic 
change in gait, and could be a possible reason for increased 
arthritis in the left knee, being that the gait pattern is 
controlled by the foot and ankle."

Also of record is a copy of an outpatient visit with another 
private physician in April 2004 in which that individual 
stated "I suspect that the chronic problems in the left foot 
have contributed to the advancement and/or exacerbation of 
degenerative arthritis in the left knee that required the 
recent total knee arthroplasty. . . ."  

Another private physician essentially agreed, stating in May 
2004 that the veteran's "foot injury undoubtedly contributed 
to abnormal gait, abnormal weight bearing patterns, and 
abnormal stresses across the knees and may be a contributory 
factor to the arthritis in the knees."  

However, when the veteran was accorded a joints examination 
by VA in November 2006, the examiner stated that he reviewed 
the service medical records and the private medical records 
in the claims file and was of the opinion that the veteran's 
"bilateral age acquired osteoarthritis of his knees was not 
caused by or aggravated by his service-connected left foot 
disability."  

The veteran was accorded a joints examination by VA in July 
2008.  The purpose of the examination was for the examiner to 
opine as to whether the veteran's service-connected left foot 
disorder aggravated or primarily worsened his bilateral knee 
disorder.  The examiner noted that the veteran was status 
post left total knee replacement and right hemiarthroplasty 
with good results.  The examiner noted that the review of the 
claims file showed that the veteran was discharged from 
hospitalization in August 1955 in service to full duty with 
no profile changes.  No limitations with regard to the lower 
extremities.  The examiner opined that, based on a review of 
the entire claims file, it was the examiner's opinion that 
the "left foot did not aggravate or permanently worsen."  The 
examiner stated there was "no evidence to indicate that the 
gunshot wound to his left foot in 1955 in any way could 
contribute to the arthritis in his knees leading to knee 
replacement surgery."  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim with 
regard to this issue.  The Board finds the opinions from the 
VA physicians more persuasive because they were made based on 
a review of the entire claims folder, to include the 
statements from the private physicians referring to a causal 
nexus between current bilateral knee problems and the 
service-connected left foot disorder.  The VA physician who 
examined the veteran in 2008 made specific reference to the 
veteran having been treated and evaluated in service in 1955 
for his left foot injury residuals and noted when the veteran 
was discharged from hospitalization, he was returned to full 
duty with no limitations involving either lower extremity.  
This opinion is the most recent one of record and reflects 
review of the entire claims folder, including the opinions of 
record with regard to the etiology of the veteran's current 
bilateral knee difficulties.  The undersigned finds it to be 
persuasive.  Accordingly, service connection for a bilateral 
knee disorder, to include as secondary to service-connected 
left foot disability, is not in order.  

Increased Rating for Residuals of a Gunshot Wound to the Left 
Foot

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

It is essential in determining the level of impairment that 
the disability be considered in the context of its entire 
recorded history.  38 C.F.R. § 4.1.  

The veteran's wound residuals involving the left foot are 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The 
10 percent rating currently in effect reflects moderate 
impairment.  To warrant the next higher rating of 20 percent, 
there must be a showing of a moderately severe disability.  A 
30 percent rating is assigned when there is severe 
impairment.  With actual loss of the foot, a 40 percent 
rating is in order.  

The words "slight," "moderate," and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all the evidence to the end 
that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such "mild" and "moderate" by VA examiners or 
other physicians, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The service treatment records reveal that the veteran 
sustained a perforating missile wound to the dorsum of the 
left foot with entrance to the dorsum of the foot and exit in 
the plantar surface of the foot.  He was on authorized leave 
at his father's home when a gun accidentally went off and hit 
him in the foot.  He sustained no artery or nerve 
involvement.  Following hospitalization of about one month 
between July and August 1955, he was discharged and returned 
to general service duty.  

The medical evidence of record with regard to the left foot 
includes the report of a foot examination accorded the 
veteran by VA in November 2003.  It was noted that since the 
previous assessment the veteran had not received any kind of 
specific treatment for the foot.  He was continuing to use an 
orthotic device.  He was taking Bextra through a private 
orthopedic surgeon.  He had not had any surgery.  He 
complained of pain primarily through the midfoot region, and 
at the arch.  Symptoms increased with regular weight bearing 
and attempts at prolonged walking.  He described no flareups.  

On examination he showed discomfort to palpation throughout 
the medial arch.  He also had pain at the plantar fascia 
insertion.  X-ray studies showed the presence of metallic 
fragments along the medial and plantar aspects of the foot.  

The veteran was accorded another foot examination by VA in 
July 2006.  The veteran complained of pain in the foot most 
days.  He stated that most of the pain was in the arch.  He 
also referred to occasional swelling.  He stated that 
orthotic devices helped.  He reported no specific flareups.  
There had been no surgery to the foot.  Daily activities were 
affected from a standpoint that "when he gets foot pain he 
cannot walk."  He claimed if he walked any distance his foot 
would start to hurt and he could not walk.  He was described 
as retired.  

The ankle plantar flexed to 55 degrees and dorsiflexed to 
15 degrees.  Supination was to 35 degrees and pronation was 
to 20 degrees.  Repeat plantar flexion and dorsiflexion of 
the ankle and supination and pronation of the foot produced 
no indication of pain, weakness, or fatigue.  There was a 
small, flat, nonadherent scar at the plantar aspect of the 
arch.  He referred to significant tenderness involving the 
scar.  He also had tenderness in the deep fascia layer with 
palpation.  X-ray studies of the foot showed multiple small 
metallic foreign bodies in the plantar surface and deformity 
of the left medial cuneiform bone probably due to old injury.  
There were also degenerative changes present.

The pertinent medical evidence of record also includes the 
report of a joints examination accorded the veteran by VA in 
July 2008.  With regard to the foot, the veteran referred to 
off and on minor flareups every couple of weeks.  He stated 
this was mainly pain in the arch of the foot.  He stated that 
occasionally he would use inserts in the shoes.  He added 
that he sometimes used a cane during a flareup episode.  He 
also used a heating pad which helped.  He stated that he had 
had injections in the left foot over the years, but had not 
had any in the past couple years.

On examination there was some tenderness in the midarch of 
the fascia with a palpable nodule.  There was some tenderness 
over the medial plantar fascia at the Achilles insertion.  He 
displayed a good arch.  Neurovascular sensation was intact.  
There was protected sensation in all toes.  There were no 
calluses or other lesions.  Heels were vertical.  There was a 
mildly broad-based non-antalgic gait.  He appeared at the 
examination without any assistive device.  

Reference was made to X-ray studies of the left foot 
continuing to reveal the presence of multiple small metallic 
foreign bodies, degenerative changes, and bone spurring.  It 
was stated that scars had been previously described on 
previous examinations, and they were nontender and 
nonadherent to underlying tissue.  

Based on a longitudinal review of the evidence, the Board 
finds that an increased rating is not warranted under 
Diagnostic Code 5284.  As noted above, at the time of the 
recent examination, there was some tenderness involving the 
foot, but the veteran displayed a good arch and there were no 
neurovascular abnormalities.  Further, he had no calluses or 
other lesions and the heels were vertical and he had a mildly 
broad-based nonantalgic gait.  Staged ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service- connected disability 
exhibits symptoms that would warrant different ratings. Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  For the increased 
rating claim adjudicated above, the Board finds that the 
record does not reflect any distinct period of time during 
the appeal period when the criteria for the next higher 
rating were met.

However, while an increased rating is not warranted under the 
code pertaining to foot injuries, the Board does find that a 
separate rating is warranted for the veteran's scarring.  The 
medical evidence of record shows it is in equipoise as to 
whether the veteran has scars that are tender or nontender.  
While at the time of the most recent examination the scars 
were described as nontender, at the time of the July 2006 
examination by VA, it was stated the veteran had 
"significant" tenderness involving a scar over the plantar 
aspect of the arch.  The veteran himself has referred to 
tenderness involving the foot.  The Board finds this 
symptomatology is separate and distinct from that 
contemplated by the assigned rating of 10 percent under 
Diagnostic Code 5284.  Therefore, a separate 10 percent 
rating for scarring involving the veteran's left foot is 
warranted.  


ORDER

Service connection for heart disease is denied.

Service connection for a bilateral knee disorder, to include 
as secondary to service-connected residuals of a gunshot 
wound to the left foot, is denied.



A disability rating in excess of 10 percent for residuals of 
a gunshot wound to the left foot is denied.

Entitlement to a separate 10 percent disability rating for 
the veteran's left foot scarring is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


